DETAILED ACTION
	This is the initial Office action for non-provisional application 17/164,831 filed February 1, 2021, which is a continuation of non-provisional application 15/891,335 filed February 7, 2018 (now US Patent 10,905,615), which claims priority from provisional application 62/470,867 filed March 13, 2017.  Claims 1, 2, and 4-7, as originally filed, are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the reference character “20” that is mentioned in the description.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the reference character “208” that is not mentioned in the description.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), and/or amendment to the specification to add and/or remove the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 2 is objected to because it does not end with a period as required by MPEP 608.01(m).  Further, it appears that part of the claim has been cut off and some limitations might be missing.  Appropriate correction is required.
Claim 3 appears to be missing.  For examination purposes, claim 3 will be interpreted as having been cancelled and claims 4-7 will not be renumbered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, and 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a connection between said arm and said pad plate for providing an operatively connection second arm and said arm for providing rotatable degrees of movement of said arm” in line 11-12; however, it is unclear how the connection between the arm and the pad plate provides for a connection with the second arm or rotatable degrees of movement of the arm.  Further, the phrase “an operative connection second arm” does not make grammatical sense.  For examination purposes, the above limitation of claim 1 will be interpreted as “a connection between said arm and said pad plate for providing an operative connection between said pad plate and said arm for providing rotatable degrees of movement [[of]] between said pad plate and said arm”.
Claim 1 recites the limitation “said round pad plate” in line 17; however, there is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the limitation “said round pad plate” will be interpreted as “said pad plate” as previous recited in claim 1.
Claims 2 and 4 each recites the limitation “each segmented projection”; however, there is insufficient antecedent basis for this limitation in the claims.  For examination purposes, the limitation “each segment projection” will be interpreted as “each segmented protrusions” as previously recited in line 1.
Claims 5-7 are included in the rejection under 35 U.S.C. 112(b) for depending from rejected claims 1 and 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over DeMayo (US 6,820,621) in view of Copeland et al. (US 8,286,283).
DeMayo discloses a support system (support 10) for a side rail on a lateral edge of an operating table (operating table 8) for positioning a patient (patient 9) in a lateral position during surgical procedures (Fig. 3), the support system (10) comprising:
a first support unit comprising a bottom plate (sacrum support 11), a first high adjustable arm (height adjustment sleeve 21 + upright central post 26), a second length adjustable arm (lateral extension arm 25 + extension sleeve 28), the first support unit configured for supporting a lumbar area of the patient (9) (Figs. 1-3; column 2, lines 4-29);
a second support unit comprising an arm (rotary arm 30) for positioning a support plate (support plate 36) with a support pad (sterile pad 37) adjacent to the patient, the second support unit connected to the first high adjustable arm (21+26) to extend over the patient (9), the arm (30) configured to positioned the support pad (37) adjacent an iliac crest of the patient (9) (Figs. 1-3; column 2, lines 37-51); and
a connection (adjustment sleeve 33 + support arm 35) between the arm (30) and the support plate (36) for providing an operative connection between the support plate (36) and the arm (30) for providing degrees of movement between the support plate (36) and the arm (30) (Figs. 1-3; column 2, lines 45-48).
However, DeMayo fails to teach a pad plate, wherein the connection between the arm and the pad plate provides rotatable degrees of movement between the pad plate and the arm, and wherein the support plate comprises a biasing connector such that the pad plate is configured for operatively connecting to the support plate and permitting an angular rotation movement of the support pad in relation to the pad plate.
Copeland discloses a lateral support system (Figs. 1-2) comprising:
an arm (upper arm 32) for positioning a pad plate (nut 56) connected to a support plate (pad plate 38) with a support pad (pad 42) adjacent to a patient (Fig. 3; column 4, lines 1-2); and
a connection (rings 36+50) between the arm (32) and the pad plate (56) for providing rotatable degrees of movement between the pad plate (56) relative to arm (32) (Figs. 5-6; column 4, lines 1-15);
wherein the support plate (38) comprises a biasing connector formed in segmented protrusions (splines 48) from an upper surface thereof, the biasing connector comprising a groove formed by a base plate support segment and a projection (spigot 44) adapted to receive the pad plate (56) therein, the pad plate (56) configured for operably connecting to the support plate (38) and permitting an angular rotational movement of the support pad (42) in relation to the pad plate (56) (Fig. 5; column 4, lines 4-15);
wherein the biasing connector comprises intervals formed by openings (space between splines) between each segmented protrusions (48) of the biasing connector, the biasing connector is arranged on an upper surface of the support plate (38) (Fig. 5);
wherein a lip (exterior thread 46) is formed in the projection (44) of the biasing connector, the lip (46) configured inclined at an angle relative to the support plate (38) upper surface (Fig. 5; column 4, lines 8-9).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the support system taught by DeMayo to include a pad plate rotatably connected to the support plate in the manner taught by Copeland for the purpose of adjusting the support pad to a more useful position on the patient or a more convenient position for a surgeon.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, and 4-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 10-12, and 14-16 of US 10,905,615.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, all of the limitations therein are substantially recited in each of claims 1, 15, and 16 of the ‘615 patent.
Regarding claims 2 and 4, all of the limitations therein are substantially recited in each of claims 4, 10, 15, and 16 of the ‘615 patent.
Regarding claim 5, all of the limitations therein are substantially recited in each of claims 11, 15, and 16 of the ‘615 patent.
Regarding claim 6, all of the limitations therein are substantially recited in each of claims 12, 15, and 16 of the ‘615 patent.
Regarding claim 7, all of the limitations therein are substantially recited in each of claims 14 and 16 of the ‘615 patent.

Allowable Subject Matter
Claims 6 and 7 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  A terminal disclaimer must also be filed to overcome the rejection based on nonstatutory double patenting.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Klemm et al. (US 8,256,047), Bailey et al. (US 7,426,930), Kazakia et al. (US 6,311,349), and Clyburn (US 6,298,507).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        10/7/2022